MEMORANDUM AND ORDER
MARSH, District Judge.
The relator, Kenneth W. Owens, Jr., presents a “Motion for Removal of Cause”, in forma pauperis, to this federal district court. The cause he seeks to remove is his petition under the Pennsylvania Post Conviction Hearing Act which he alleges he filed in the state court in Allegheny County, Pennsylvania, on November 18, 1966, hearing thereon held June 15, 1967, but as of November 15, 1967, ''no decision has been rendered. A writ of certiorari to the Supreme Court of Pennsylvania was returned by the Prothonotary of that Court to the relator.
Relator also presents a “Petition for a Writ Procedendo Ad Juricium [sic]” to require the state court to render judgment. No such petition was presented to the appellate courts of Pennsylvania nor did relator seek a writ of mandamus to the Supreme Court of Pennsylvania.
The motion and petition must be dismissed for want of jurisdiction. There is no basis in law for the removal of proceedings under the Pennsylvania Post Conviction Hearing Act from a state court in Allegheny County to this federal court, which, in substance and effect, makes the sought for removal serve as a procedure for review in lieu of the Pennsylvania appellate tribunals. United States ex rel. Hamilton v. Maroney, 355 F.2d 441 (3d Cir. 1966).
An appropriate order will be entered.